LY
C|

 

 

USDC SDNY

 

 

DOCUMENT
United States District Court | ELECTRONICALLY FILED
Southern District of New York || DOC #:
wee en ee ee ee, xX ———
DATE FILED:_JAN 1 § 2090
INLAND TAR > Teg = =}
0 *

Plaintiff

against IG -cy— 6y
Docket Number

Aks Al wretnhTt sw

Defendant

METRLLC CONES tO Co ios Mo plant
oe “Thu rel fax Dekada

This cause having fants come on to be heard before me/and the

   

torneys having appeared and advised the Court

that al ms asserted herein have been settled, it is

ORDERED that the agove sceptio

hereby is, discontinued wi

however, that wit days of the date of this order, |

counsel for plainttT by letter for restoration of the bn

action to the calendar of the undersigned, in which event the
goupitians Mak Gk oo) A.

Re tA

Ln. Af

‘thelr Hon. Trew t (“4 fry OS o-s.

 
  

I hereby consent to the entry of this proposed order:

<P Litany — ee

Attokrey for PyAintiff Atto L oO

Note: Consent should be signed by the responsible Attorney for
each side and not a firm name.

 

 
